Title: From John Adams to Eliphalet Fitch, 7 September 1800
From: Adams, John
To: Fitch, Eliphalet



Dear Sir
Quincy Sept. 7th 1800

I received last night with great pleasure your favor of the third & very cordially & sincerely congratulate you on your arrival in your native Country. I wish you all possible satisfaction in your residence here & shall be happy to contribute anything in my power to make it agreeable. Nothing would give me more pleasure than to receive you & your family at Quincy before I sett out on my journey to the seat of government. Please to present my respectful regards to Mrs. Fitch your son & his lady in which Mrs Adams joins / with your obliged friend & relation
